DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,045,320 to Turrini.
Regarding claim 1 Turrini discloses a forklift comprising: a vehicle body (wheeled portion figure 1); a fork (48) having a distal end extending in one direction of a first axis; a mast (70)  extending along a second axis intersecting the first axis and holding a proximal end of the fork such that the fork slides along the second axis; and a first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turrini in view of US 2012/0239262 to Reinert.
Turrini discloses all the limitations of the claim except an acceleration information acquisition unit configured to acquire acceleration information regarding an acceleration 
Reinert teaches forklift including an acceleration information acquisition unit (5) configured to acquire acceleration information regarding an acceleration of the forklift; and a control unit configured to control a tilt amount of the mast on the first axis on the basis of the acceleration information (para 0025) in order to influence the driving stability (para 0025).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Turrini, to include an acceleration information acquisition unit configured to acquire acceleration information regarding an acceleration of the forklift; and a control unit configured to control a sliding amount of the mast on the first axis on the basis of the acceleration information, as taught by Reinert, in order to influence the driving stability.  In particular Turrini includes changing the position of the mast but it is done manually by the operator rather than automatically based on acceleration data.  Employing the stability controls of Reinert in the apparatus of Turrini would lead to controlling the position of the mast based on acceleration information.  
Regarding claims 3 and 4 the combination teaches the control unit is configured to shift a position of the mast along the first axis in a travel direction at a time of acceleration of the vehicle body and the control unit is configured to shift a position of the mast along the first axis in a direction opposite to a travel direction at a time of deceleration of the vehicle body.  These are the natural movements needed to counteract the stability impacts due to speeding up and slowing down and thus would 
Regarding claim 5 Turrini discloses an outrigger (23/21) extending in the one direction of the first axis.  
Turrini does not disclose the control unit is configured to cause the outrigger to protrude from the vehicle body when the fork is caused to protrude from the vehicle body. 
That said it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to include the control unit is configured to cause the outrigger to protrude from the vehicle body when the fork is caused to protrude from the vehicle body because automating a manual activity is not by itself is generally not enough to distinguish over the prior art. MPEP 2144.04 III.  Extending the outrigger automatically when the forks protrude would have obvious given the purpose of the outrigger is counteract the load supported by the forks.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turrini and Reinert as applied to claims 2-5 above, and further in view of US 2021/0039929 to Johansson.
Turrini and Reinert disclose all the limitations of the claims (as discussed above)  except a counterweight; and a third sliding mechanism configured to cause the counterweight to slide along the first axis with respect to the vehicle body, wherein the control unit is configured to cause the counterweight to protrude in a direction opposite to a direction in which the fork is caused to protrude from the vehicle body when the fork 
Johansson teaches a load handling vehicle including a counterweight (12); and a third sliding mechanism configured to cause the counterweight to slide along the first axis with respect to the vehicle body (para 0066), wherein the control unit is configured to cause the counterweight to protrude in a direction opposite to a direction in which the fork is caused to protrude from the vehicle body when the fork is caused to protrude from the vehicle body (para 0066) and the control unit is configured to calculate a position of the center of gravity of the forklift having cargo and adjust a sliding amount of the counterweight along the first axis to maintain the calculated position of the center of gravity (para 0066) in order to vary and control the center of gravity to offset the effects of heavy cargo being handled (para 0066).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Turrini and Reinert to include a counterweight; and a third sliding mechanism configured to cause the counterweight to slide along the first axis with respect to the vehicle body, wherein the control unit is configured to cause the counterweight to protrude in a direction opposite to a direction in which the fork is caused to protrude from the vehicle body when the fork is caused to protrude from the vehicle body and the control unit is configured to calculate a position of the center of gravity of the forklift having cargo and adjust a sliding amount of the counterweight along the first axis to maintain the calculated position of the center of gravity, as taught by Johansson, in order to vary and control the center of gravity to offset the effects of heavy cargo being handled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619